DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1, 10, & 16 of this application is patentably indistinct from claims 1, 10, & 16 of Application No. 17/552873. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, & 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, & 16 of copending Application No. 17/552873 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the same limitations that they share are the same but are disclosed using different words and language. First, both applications contain a probe beam that is explicitly disclosed as a probe beam in application 17/552873 but is disclosed as an “optical beam system” in the current application. Second, the current application requires a tuning signal generator whereas application 17/552873 has a coupling laser. Both have a detection beam that exists the sample sensor cell. Both provide Rydberg energy states in alkali atoms in said sensor cell. These systems and methods disclosed in the listed claims are not identical as worded, but are similar enough to be considered patentably indistinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, & 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “approximately equal” in independent claims 1, 4, 16, & 17 is a relative term which renders the claim indefinite. The term “approximately equal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What constitutes “approximately equal” in the context of these claims? Is a difference of 0.01% “approximately equal?” Is a difference of 0.1% “approximately equal?” Is a difference of 1% “approximately equal?” Is a difference of 10% “approximately equal?” Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 10-14, 16, & 18-20 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Anderson et al (U.S. PGPub # 2016/0363617).
Regarding Independent Claim 1, Anderson teaches:
An electrometer system comprising: 
a sensor cell comprising alkali metal atoms within (Fig. 4 Element 41 & paragraph 0046.); 
an optical beam system configured to provide at least one optical beam through the sensor cell to provide a first Rydberg energy state of the alkali metal atoms (Fig. 4 Element 43 & paragraph 0046. See Examiner amended Fig. 4 below.), the at least one optical beam exiting the sensor cell as a detection beam (See Examiner amended Fig. 4 Element Output signal below.); 
a tuning signal generator configured to generate a tuning signal having a predetermined tuning frequency to adjust an energy difference between the first Rydberg energy state and a second Rydberg energy state of the alkali metal atoms (See Fig. 4 Elements 44 and the optical modulator. Paragraphs 0032 & 0046-0047.); and 
a detection system configured to monitor the detection beam to detect an external signal having a frequency that is approximately equal to the energy difference between the first Rydberg energy state and the second Rydberg energy state based on monitoring the detection beam (Fig. 4 Element 46. See Fig. below.).

    PNG
    media_image1.png
    525
    814
    media_image1.png
    Greyscale

Regarding Claim 2, Anderson teaches all elements of claim 1, upon which this claim depends.
Anderson teaches the tuning signal is set to the predetermined tuning frequency that is a frequency between the second Rydberg energy state and a third Rydberg energy state to adjust the energy difference between the first and second Rydberg energy states of the alkali metal atoms (Paragraphs 0032 & 0046-0047 wherein several energy levels are disclosed. See Fig. 2A, 2B, 5, & 6. See associated text.).

    PNG
    media_image2.png
    330
    579
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    363
    498
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    362
    486
    media_image4.png
    Greyscale

Regarding Claim 3, Anderson teaches all elements of claim 1, upon which this claim depends.
Anderson teaches the tuning signal is provided at sufficient power to adjust the energy difference between the first and second Rydberg energy states of the alkali metal atoms (Paragraphs 0032 & 0046-0047. See Fig. 2A, 2B, 5, & 6. See associated text.).
Regarding Claim 5, Anderson teaches all elements of claim 1, upon which this claim depends.
Anderson teaches the tuning signal generator is configured to generate the tuning signal having a predetermined tuning frequency to adjust the second Rydberg energy state of the alkali metal atoms relative to the first Rydberg energy state of the alkali metal atoms (Paragraphs 0032 & 0046-0047. See Fig. 2A, 2B, 5, & 6. See associated text.).
Regarding Claim 6, Anderson teaches all elements of claim 1, upon which this claim depends.
Anderson teaches the tuning signal generator is configured to generate the tuning signal having a predetermined tuning frequency to adjust the first Rydberg energy state of the alkali metal atoms relative to the second Rydberg energy state of the alkali metal atoms (Paragraphs 0032 & 0046-0047.).
Regarding Claim 7, Anderson teaches all elements of claim 6, upon which this claim depends.
Anderson teaches the optical beam system (Fig. 4 Elements 43, 44, Optical Modulator, & square wave generator.) is configured to receive a wavelength tuning signal to adjust a wavelength of a coupling beam (Fig. 4 Elements 44 and the optical modulator. Paragraphs 0032 & 0046-0047.) of the at least one optical beam to compensate for the adjusted first Rydberg energy state (Paragraphs 0032 & 0046-0047. See Fig. 2A, 2B, 5, & 6. See associated text.).
Regarding Claim 8, Anderson teaches all elements of claim 1, upon which this claim depends.
Anderson teaches the optical system comprises: a probe laser configured to generate a probe beam directed through the sensor cell in a first direction (Fig. 4 Element 43 & paragraph 0046.), the probe beam exiting the sensor cell as the detection beam (Fig. 4 Elements 43, and the marked detection beam in the Examiner annotated Fig. below. See & paragraph 0046.); and a coupling laser configured to generate a coupling beam directed through the sensor cell collinearly and anti-parallel with the probe beam to provide a first Rydberg energy state of the alkali metal atoms (Fig. 4 Element 44 & paragraph 0046.).
Regarding Independent Claim 10, Anderson teaches:
A method for detecting an external signal via an electrometer system, the method comprising: 
directing a probe beam (Fig. 4 Element 43 & paragraph 0046.) through a sensor cell comprising an alkali metal atoms in a first direction (Fig. 4 Element 41 & paragraph 0046.); 
directing a coupling beam (Fig. 4 Element 44 & paragraph 0046.) through the sensor cell (Fig. 4 Element 413 & paragraph 0046.) to provide a first Rydberg energy state of the alkali metal atoms based on the probe beam and the coupling beam (Fig. 4 Element 43 & paragraphs 0046-0049.); 
providing a splitting signal having a predetermined frequency through the sensor cell to provide a pair of Autler-Townes frequency-spectrum transparency peaks associated with the alkali metal atoms (Paragraphs 0031, 0041, 0048, & 0068. See Fig. 6 and associated text.); 
providing a tuning signal having a predetermined tuning frequency through the sensor cell (Fig. 4 Elements 44 and the optical modulator.) to adjust an energy difference between the first Rydberg energy state and a second Rydberg energy state of the alkali metal atoms (See Fig. 2A, 2B, 5, & 6. See associated text. Paragraphs 0032 & 0046-0047.); and 
monitoring a detection beam corresponding to the probe beam exiting the sensor cell to detect the external signal in response to observing a change in the pair of Autler-Townes frequency-spectrum transparency peaks (Fig. 4 Element 46. See Fig. below.).

    PNG
    media_image1.png
    525
    814
    media_image1.png
    Greyscale

Regarding Claim 11, Anderson teaches all elements of claim 10, upon which this claim depends.
Anderson teaches setting the predetermined tuning frequency to a frequency between the second Rydberg energy state and a third Rydberg energy state to adjust the energy difference between the first and second Rydberg energy states of the alkali metal atoms (Paragraphs 0032 & 0046-0047 wherein any energy level can be arbitrarily labeled. See Fig. 2A, 2B, 5, & 6. See associated text.).
Regarding Claim 12, Anderson teaches all elements of claim 10, upon which this claim depends.
Anderson teaches setting the predetermined tuning frequency to adjust the second Rydberg energy state of the alkali metal atoms relative to the first Rydberg energy state of the alkali metal atoms (Fig. 4 Element 44. See Fig. 2A, 2B, 5, & 6. See associated text. Paragraphs 0032 & 0046-0047.).
Regarding Claim 13, Anderson teaches all elements of claim 10, upon which this claim depends.
Anderson teaches setting the predetermined tuning frequency to adjust the first Rydberg energy state of the alkali metal atoms relative to the second Rydberg energy state of the alkali metal atoms (See Fig. 2A, 2B, 5, & 6. See associated text. Paragraphs 0032 & 0046-0047.).
Regarding Claim 14, Anderson teaches all elements of claim 10, upon which this claim depends.
Anderson teaches providing a wavelength tuning signal to the coupling beam to adjust a wavelength of the coupling beam to compensate for the adjusted first Rydberg energy state (Paragraphs 0032 & 0046-0047.).
Regarding Independent Claim 16,
An electrometer system comprising: 
a sensor cell comprising alkali metal atoms within (Fig. 4 Element 41 & paragraph 0046.); 
a probe laser configured to generate a probe beam directed through (Fig. 4 Element 43 & paragraph 0046.) the sensor cell (Fig. 4 Element 41 & paragraph 0046.) in a first direction, the probe beam exiting the sensor cell (Fig. 4 Element 41 & paragraph 0046.) as the detection beam (See Examiner amended Fig. 4 Element Output signal below.); 
a coupling laser (Fig. 4 Element 44 & paragraph 0046.) configured to generate a coupling beam directed through (Fig. 4 Element 44 & paragraph 0046.) the sensor cell to provide a first Rydberg energy state of the alkali metal atoms (Fig. 4 Element 41 & paragraph 0046.) based on the probe beam (Fig. 4 Element 43 & paragraph 0046.) and the coupling beam (Fig. 4 Element 44 & paragraph 0046.); 
a tuning signal generator configured to generate a tuning signal having a predetermined tuning frequency to adjust an energy difference between the first Rydberg energy state and a second Rydberg energy state of the alkali metal atoms (See Fig. 2A, 2B, 5, & 6. See associated text. See paragraphs 0032 & 0046-0047.); and 
a detection system configured to monitor the detection beam to detect an external signal having a frequency that is approximately equal to the energy difference between the first Rydberg energy state and the second Rydberg energy state based on monitoring the detection beam (Fig. 4 Element 46. See Fig. below.).

    PNG
    media_image1.png
    525
    814
    media_image1.png
    Greyscale

Regarding Claim 18, Anderson teaches all elements of claim 16, upon which this claim depends.
Anderson teaches the tuning signal generator is configured to generate the tuning signal having a predetermined tuning frequency to adjust the second Rydberg energy state of the alkali metal atoms relative to the first Rydberg energy state of the alkali metal atoms (Paragraphs 0032 & 0046-0047.).
Regarding Claim 19, Anderson teaches all elements of claim 16, upon which this claim depends.
Anderson teaches the tuning signal generator is configured to generate the tuning signal having a predetermined tuning frequency to adjust the first Rydberg energy state of the alkali metal atoms relative to the second Rydberg energy state of the alkali metal atoms (See Fig. 2A, 2B, 5, & 6. See associated text. See paragraphs 0032 & 0046-0047.).
Regarding Claim 20, Anderson teaches all elements of claim 16, upon which this claim depends.
Anderson teaches the optical beam system is configured to receive a wavelength tuning signal to adjust a wavelength of a coupling beam of the at least one optical beam to compensate for the adjusted first Rydberg energy state (See Fig. 2A, 2B, 5, & 6. See associated text. See paragraphs 0032 & 0046-0047.).


Allowable Subject Matter
Claims 4, 9, 15, & 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 4, Anderson teaches all elements of claim 1, upon which this claim depends.
Anderson teaches a splitting signal generator configured to generate a splitting signal having a predetermined frequency through the sensor cell to provide a pair of Autler-Townes frequency-spectrum transparency peaks associated with the alkali metal atoms when the adjusted energy difference between the first Rydberg energy state and the second Rydberg energy state is approximately equal to the frequency of the splitting signal, wherein the detection system is configured to detect the external signal in response to observing a change in the pair of Autler-Townes frequency-spectrum transparency peaks based on monitoring the detection beam.
Regarding Claim 9, Anderson teaches all elements of claim 5, upon which this claim depends.
Anderson teaches optics configured to collimate the probe beam and the coupling beam to provide the probe beam and the coupling beam to be collinear and anti-parallel with respect to each other, such that the detection system is configured to monitor the detection beam along an axis through the sensor cell to detect the external signal.
Regarding Claim 15, Anderson teaches all elements of claim 10, upon which this claim depends.
Anderson teaches collimating the probe beam and the coupling beam to provide the probe beam and the coupling beam to be collinear and anti-parallel with respect to each other, wherein monitoring the detection beam comprises monitoring the detection beam along an axis through the sensor cell to detect the external signal.
Regarding Claim 17, Anderson teaches all elements of claim 16, upon which this claim depends.
Anderson teaches a splitting signal generator configured to generate a splitting signal having a predetermined frequency through the sensor cell to provide a pair of Autler-Townes frequency-spectrum transparency peaks associated with the alkali metal atoms when the adjusted energy difference between the first Rydberg energy state and the second Rydberg energy state is approximately equal to the frequency of the splitting signal, wherein the detection system is configured to detect the external signal in response to observing a change in the pair of Autler-Townes frequency-spectrum transparency peaks based on monitoring an intensity of the detection beam.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the claimed limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858